MEMORANDUM **
Appellant Wayne Everette appeals the sentence imposed upon him for his convictions for conspiracy to traffic in cocaine, in violation of 21 U.S.C. § 846, and possession of cocaine with intent to distribute, in violation of 21 U.S.C. § 841(a)(1). Everette contends that the district court violated the Sixth Amendment by (1) determining the quantity of cocaine involved in Everette’s offense and (2) deciding that his role in the offense was supervisory. Because Everette did not challenge his sentences on these grounds in the district court, we grant a limited remand pursuant to United States v. Ameline, 409 F.3d 1073, 1084-85 (9th Cir.2005) (en banc).
REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.